DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.

 Claim Objections
Claim 1 is objected to because of the following informalities:  it appears to be missing a comma at the end of line 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-4, 6, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite “a movement direction…” apparently related to forward and backward movement.  The use of the term is unclear because forward and back/rearward motion are each defined and the movement direction as currently stated appears to conflict with their definitions.  Is the “movement direction” intended to refer to a general plane of action of the device separate from (or including one or both of) the forward and back/rearward directions?
Claims 2-4, 6, 7, 9, and 10 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-4, 6, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Chung (US Patent Number 7455363).
Regarding claim 1, Chung discloses a headrest comprising: a mount carried on a vehicle seat and forming a pair of horizontally fixedly spaced mounting pivots (of 12, RM, or 182 for instance); a head support (including 100 or 124, for instance) forming a pair of horizontally fixedly space support pivots offset vertically from the mount pivots; a first link (of 90 or 118 for instance) and a second link (of 90 or 128 for instance) forming with the mount and the head support a four-bar linkage (see figures) supporting the head support on the mount for movement forward in a movement direction relative to the mount toward a head of a user in the seat and oppositely back in the movement direction, the first and second links each being formed by a pair of parallel arms (all of 90, 118, and 128 are paired as such) each connected between a respective one of the support pivots on the head support and respective one of the mount pivots on the mount (see figures), the arms of each link being spaced apart transverse to the movement direction (again, see figures), first latch formations on one of the links (51 or 120a for instance), second latch formations (21 or 116a for instance) on the head support at least indirectly, the latch formations being interengageable to relatively arraest the linkage in any of a plurality of relative positions spaced apart in the movement direction (this is the general manner of operation), and a latch (52 or 120b for instance) for releasable interengaging the first latch formations and the second latch formations and thereby blocking relative movement between the mount and the head support (this is the general manner of operation).  While Chung is viewed as disclosing the limitations as explained above, Chung may not disclose the second latch formations directly on the head support.  However, as reversal and/or rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the 
Regarding claims 2-4, Chung further discloses the first latch formations comprise teeth, and the second latch formations are complementary to the teeth (see figures), the first latch formation are formed at an upper end region of the one link (this would be the case at least in the modified arrangement), and wherein the second latch formations are movable relative to the first latch formations between a locked position and a release position on the head support (at least as in the modified arrangement and as best understood).
Regarding claims 6 and 7, Chung further discloses a respective crosspiece connecting together the arms of each link (at the very least of the mount, head support, and/or pivots), and wherein each arm forms a pivot with the head support and a pivot with the mount (see figures).
Regarding claims 9, Chung further discloses each link forms a pivot with the mount and a pivot with a bearing part of the mount on which the head support is mounted (this is the general arrangement).
Regarding claim 10, Chung further discloses the latch is movably accommodated in an interior configured on the head support (see figures). 
Regarding claim 11, Chung discloses a headrest comprising: a mount fixable on a vehicle seat and forming a pair of horizontally fixedly spaced mounting pivots (of 12, RM, or 182 for instance); a head support (including 100 or 124, for instance) forming a pair of horizontally fixedly space support pivots offset vertically from the mount pivots; a first link (of 90 or 118 for instance) and a second link (of 90 or 128 for instance) forming with the mount and the head support a four-bar linkage (see figures) supporting the head support on the mount, the first and second links each being formed by a pair of parallel arms (all of 90, 118, and 128 are paired as such) each in turn having one end pivoted at a respective one of the mount pivots on the mount and an opposite end pivoted at a respective one of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10821866. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the claimed arrangement.

Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the currently claimed invention is non-obvious over Chung and that it is patentably distinct from US 10821666 (apparently intended as US 10821866).  However, as set forth above, the currently claimed invention is viewed as obvious over Chung.  Applicant’s description of the operation of latching in the four bar arrangement does not appear to preclude the proposed modification of Chung as set forth.  Moreover, Chung is viewed as broadly disclosing the invention (i.e. with the latch formations at least indirectly on the head support), which Applicant has not rebutted.  Similarly, while US 10821866 may claim a slightly different arrangement of latch components, the arrangement would at least be obvious much as with Chung above.  The rejections have accordingly been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PHILIP F GABLER/Primary Examiner, Art Unit 3636